DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2019 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10), computer program product (claims 11-15), and system (claims 16-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: establishing two or more customer service interaction sessions, at a contact center server, between two or more Customer Service Representatives (CSRs) and two or more customers; providing two or more data streams from two or more CSR …to two or more customers; receiving two or more data streams from the two or more customers; analyzing, by a supervisor…, the two or more data streams from the CSR computers and the two or more data streams from the two or more customers; and based on the analysis, the supervisor …generating a ranking of the two or more customer service interaction sessions based on which customer service interaction session would benefit most from supervisor input.  Independent claims 11 and 16 recite the CRM and system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computers … recommendation engine…; A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor, cause the processor to…; A system comprising: a memory storage; a processing unit coupled to the memory storage, wherein the processing unit…; engine comprises a machine learning; two or more media types 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a computers … recommendation engine…; A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor, cause the processor to…; A system comprising: a memory storage; a processing unit coupled to the memory storage, wherein the processing unit…;   engine comprises a machine learning; two or more media types  (as recited in the claims)  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0029]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological Alice, which in turn cites Mayo.  While the step of receiving…data streams is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claim. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-10, 12-15, and 17-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-5 “wherein the supervisor input is whisper coaching; wherein the whisper coaching is not provided to the two or more customers; wherein the supervisor recommendation …model that generates the ranking; model is developed from past customer service interactions that include supervisor input”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The other dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140140497 (hereinafter “Ripa”) et al., in view of U.S. PGPub 20190237083 to (hereinafter “Allen”) et al.
 As per claim 1, Ripa teaches A method comprising: 
establishing two or more customer service interaction sessions, at a contact center server, between two or more Customer Service Representatives (CSRs) and two or more customers; providing two or more data streams from two or more CSR computers to two or more customers; receiving two or more data streams from the two or more customers; analyzing, by a supervisor recommendation engine, the two or more data streams from the CSR computers and the two or more data streams from the two or more customers; 
Ripa 0004: “call center may handle thousands of calls between call center agents and customers. The calls may be monitored to measure the emotion levels of agents and customers. An emotion level meter may be displayed at an agent's station during a call to indicate the emotion level of the agent and the emotion level of the customer to whom the agent is speaking…If the emotions of either the agent or customer rise above a certain level, an emotion alert may be displayed to the agent and also to an agent supervisor…A supervisor may view the emotion analysis and word/phrase detection for multiple calls at the same time, and may listen in on or intervene in a call or provide coaching to an agent in real-time as necessary. Calls between agents and customers may be recorded, and parts of a conversation with high emotion levels, certain words, or certain data elements detected may be flagged for later review. Statistics may be calculated for a particular agent or group of agents based on the emotion analysis, word/phrase detection, and processing of data elements as internal or external systemic data. Reports may be generated from such statistics for training and evaluation purposes…0031-0044: “Call center 114 may have multiple agent stations 120, from which agents communicate with customers and view data using various electronic devices, such as a PC softphone (120a), PC and IP phone (120b), or mobile phone (120c), that are connected to IP network 104…Call center 114 may include one or more administrator or supervisor stations 118 with one or more electronic devices coupled to IP network 104. A 
Ripa may not explicitly teach the following. However, Allen teaches:
and based on the analysis, the supervisor recommendation engine generating a ranking of the two or more customer service interaction sessions based on which customer service interaction session would benefit most from supervisor input;Allen, Abstract: “If the second set of actions are conforming or the interaction score is within an acceptable threshold range, the system continues to monitor the second interaction without providing assistance. If the second set of actions are non-conforming and the interaction score is within an unacceptable threshold range, the system provides real-time interaction assistance to the trainee, such as by outputting interaction recommendation instructions and/or assigning a 0049: If the score(s) 126 include a score assigned to the user 128 for the same or similar situation as the current interaction that is within an unacceptable score threshold range, the interaction recommendation component 134 automatically outputs the additional instructions to the user device 116 associated with the user 128 and/or assigns another user, such as the user 130, to assist the user 128 with resolving the issue. An unacceptable score threshold range is a range of scores indicating failure to adhere to recommended action criteria during one or more previous interactions involving the user 128 which occurred at some point in the past.”
Ripa and Allen are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ripa with the aforementioned teachings from Allen with a reasonable expectation of success, by adding steps that allow the software to generate a score/ranking with the motivation to more efficiently and accurately organize and analyze data [Allen 0049].
 As per claim 2, Ripa and Allen teach all the limitations of claim 1. 
 In addition, Ripa teaches:
wherein the supervisor input is whisper coaching;Ripa 0005: “A supervisor may view the emotion analysis and word/phrase detection for multiple calls at the same time, and may listen in on or intervene in 0085, 0114: The first event of an active profile in use during a call may trigger an alert, which may be used to generate a preemptive action (e.g., generating a phone call to a supervisor/compliancy officer, or generating actionable choices such as coaching the agent, barging in on the call, or simply monitoring the call). Continuous processing of an audio stream against active profiles may result in the incrementing of the number of events, which may be displayed in a real-time report (discussed further with respect to FIG. 7). The total number of events identified/generated during a call may be stored and used to assess the overall quality of the call in a post-call report (discussed further with respect to FIG. 9).”
 As per claim 3, Ripa and Allen teach all the limitations of claim 1. 
 In addition, Ripa teaches:
wherein the whisper coaching is not provided to the two or more customers;Ripa 0044: “A supervisor station 118 may receive audio signals of a plurality of conversations between agents and customers via a plurality of customer call channels. A supervisor at supervisor station 118 may use a telephone to listen in on or participate in conversations between agents and customers, or to have a private conversation with an agent.” 
 As per claim 4, Ripa and Allen teach all the limitations of claim 1. 
 In addition, Allen teaches:
wherein the supervisor recommendation engine comprises a machine learning model that generates the ranking;Allen 0101: “FIG. 9 is an exemplary block diagram illustrating a machine learning score generation component 915 to calculate one or more interaction score(s) for one or more users based on the set of actions 706 taken by the first user to resolve the identified event… 0161-0164: a machine learning component, implemented on the at least one processor, that obtains feedback from a plurality of sources and analyzes the feedback with the set of recommended action criteria to generate a set of variable weights; [0162] wherein the variable weights are utilized by the score generation component to calculate a per-event interaction score for the first user based on the set of actions taken by the first user to resolve the identified event; [0163] a set of interaction score variables comprising a set of situation resolution rules, situation avoidance rules, and de-escalation goals.”
Ripa and Allen are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ripa with the aforementioned teachings from Allen with a [Allen 0161].
 As per claim 5, Ripa and Allen teach all the limitations of claim 4. 
 In addition, Allen teaches:
wherein the machine learning model is developed from past customer service interactions that include supervisor input;Allen 0049: “If the score(s) 126 include a score assigned to the user 128 for the same or similar situation as the current interaction that is within an unacceptable score threshold range, the interaction recommendation component 134 automatically outputs the additional instructions to the user device 116 associated with the user 128 and/or assigns another user, such as the user 130, to assist the user 128 with resolving the issue. An unacceptable score threshold range is a range of scores indicating failure to adhere to recommended action criteria during one or more previous interactions involving the user 128 which occurred at some point in the past…0082, 0094: A notification component 726 outputs a resolution assistance notification 728 to at least one user device associated with at least one user if the at least one previous interaction score is within an unacceptable score
Ripa and Allen are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ripa with the aforementioned teachings from Allen with a reasonable expectation of success, by adding steps that allow the software to utilize past data with the motivation to more efficiently and accurately analyze data [Allen 0094].
 As per claim 6, Ripa and Allen teach all the limitations of claim 5. 
 In addition, Ripa teaches:
wherein the past customer service interactions include two or more media types;Ripa 0033: “More particularly, FIG. 1A depicts a telecommunications system 100 including a call center 114, which may communicate with customer stations 102 via various communications networks. Customers may use various electronic devices to talk to call center agents. A customer may use an internet-enabled device 102a, such as a personal computer (PC) or internet-connected television, to communicate via online chat, VoIP, e-mail, or videoconference (e.g., Skype). Customers may also make and receive calls via video/IP telephones (102b), wireless or mobile telephones (102c), including smart telephones, or landline telephones (102d). Communication devices at customer stations 102a and 102b may be connected directly to IP network 104. A communication device at customer station 102c may be connected to a mobile network 106, which may 
 As per claim 7, Ripa and Allen teach all the limitations of claim 6. 
 In addition, Ripa teaches:
wherein the two or more media types comprise one or more of an audio media type, a video media type, a chat session media type, and/or a social media exchange media type;Ripa 0033: “More particularly, FIG. 1A depicts a telecommunications system 100 including a call center 114, which may communicate with customer stations 102 via various communications networks. Customers may use various electronic devices to talk to call center agents. A customer may use an internet-enabled device 102a, such as a personal computer (PC) or internet-connected television, to communicate via online chat, VoIP, e-mail, or videoconference (e.g., Skype). Customers may also make and receive calls via video/IP telephones (102b), wireless or mobile telephones (102c), including smart telephones, or landline telephones (102d). Communication devices at customer stations 102a and 102b may be connected directly to IP network 104. A communication device at customer station 102c may be connected to a mobile network 106, which may 
 As per claim 8, Ripa and Allen teach all the limitations of claim 4. 
 In addition, Allen teaches:
retrieves past data streams from past customer service interactions; analyzes supervisor input in the past data streams to determine which customer service interaction sessions benefitted from the supervisor input; and based on the analysis, constructs the machine learning model;Allen 0049: “If the score(s) 126 include a score assigned to the user 128 for the same or similar situation as the current interaction that is within an unacceptable score threshold range, the interaction recommendation component 134 automatically outputs the additional instructions to the user device 116 associated with the user 128 and/or assigns another user, such as the user 130, to assist the user 128 with resolving the issue. An unacceptable score threshold range is a range of scores indicating failure to adhere to recommended action criteria during one or more previous interactions involving the user 128 which occurred at some point in the past…0082: The information regarding experience level is utilized by the interaction recommendation system to determine when and  /improved performance warranting recognition by training supervisors. The interactions data can also be utilized in other examples to identify users that can be suitable for training others, and/or identifying users for assignment to different shifts. For example, night shift typically involves fewer interactions with other individuals while weekend and/or day shifts involve more interactions between individuals…0093: the response analysis component 710 compares the interaction score with one or more threshold(s) 724. if an interaction score is within an acceptable threshold range, the response analysis component 710 continues monitoring the interaction 708 but does not provide additional assistance. If the interaction score is outside the acceptable range (within an unacceptable threshold range) the response analysis component 710 provides additional assistance to the first user.” 
Ripa and Allen are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ripa with the aforementioned teachings from Allen with a [Allen 0094].
 As per claim 9, Ripa and Allen teach all the limitations of claim 8. 
 In addition, Allen teaches:
wherein the recommendation engine training application further analyzes content in the past data streams, sentiment in the past data streams, and/or metadata associated with the past data streams;Allen 0049: “If the score(s) 126 include a score assigned to the user 128 for the same or similar situation as the current interaction that is within an unacceptable score threshold range, the interaction recommendation component 134 automatically outputs the additional instructions to the user device 116 associated with the user 128 and/or assigns another user, such as the user 130, to assist the user 128 with resolving the issue. An unacceptable score threshold range is a range of scores indicating failure to adhere to recommended action criteria during one or more previous interactions involving the user 128 which occurred at some point in the past…0082, 0094: A notification component 726 outputs a resolution assistance notification 728 to at least one user device associated with at least one user if the at least one previous interaction score is within an unacceptable score
Ripa and Allen are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ripa with the aforementioned teachings from Allen with a reasonable expectation of success, by adding steps that allow the software to utilize past data with the motivation to more efficiently and accurately analyze data [Allen 0094].
 As per claim 10, Ripa and Allen teach all the limitations of claim 1. 
 In addition, Ripa teaches:
wherein the ranking is provided in a user interface to a supervisor, and wherein the supervisor can select a selection associated with a first customer service interaction session to interject supervisor input into the first customer service interaction session;Ripa 0005: “A supervisor may view the emotion analysis and word/phrase detection for multiple calls at the same time, and may listen in on or intervene in a call or provide coaching to an agent in real-time as necessary…0085, 0114: The first event of an active profile in use during a call may trigger an alert, which may be used to generate a preemptive action (e.g., generating a phone call to a supervisor/compliancy officer, or generating actionable choices such as coaching the agent, barging in on the call, or simply monitoring the call). Continuous processing of an audio stream against active profiles may result in the  the equaling or exceeding of the alert frequency threshold may cause a preemptive action (e.g., a call to a supervisor/compliance officer, or an opportunity for a supervisor to listen in on the call, coach the agent, or barge in on the call) to be initiated. In some embodiments, the equaling or exceeding of the alert frequency threshold may result in the incrementing of an emotion event counter.”
 Claims 11-20 are directed to the CRM and system for performing the method of claims 1-10 above.  Since Ripa and Allen teach the CRM and system, the same art and rationale apply. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Patent Examiner, Art Unit 3683